In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00168-CR
        ______________________________


     MICHAEL LERON DOWDEN, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 5th Judicial District Court
                Cass County, Texas
          Trial Court No. 2010-F-00080




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Michael Leron Dowden appeals his jury conviction for delivery of a controlled substance

(hydrocodone) in an amount less than twenty-eight grams, a state jail felony.

       Since the issues and arguments raised in this case are identical to those presented in

Dowden’s companion appeal, and for the reasons stated in our opinion in Dowden v. State, cause

number 06-11-00167-CR, we overrule his arguments in this case and affirm the trial court’s

judgment.




                                             Josh R. Morriss, III
                                             Justice

Date Submitted:       May 1, 2012
Date Decided:         May 8, 2012

Do Not Publish




                                                2